Citation Nr: 9912847	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the appellant, M. M., should be recognized as the 
veteran's surviving spouse for entitlement to dependency and 
indemnity compensation or other death benefits.

(The issue of entitlement to payment of burial benefits is 
the subject of a separate decision with the same docket 
number.)


REPRESENTATION

Appellant represented by:	Roger Y. Dewa, Attorney at Law








WITNESSES AT HEARING ON APPEAL

Appellant and two friends of the veteran 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1975.  He died in July 1996.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from an August 1996 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii that she would not 
be recognized as the veteran's surviving spouse.  

The RO determined that a valid marriage existed between the 
veteran and J. C.  An administrative decision in favor of J. 
C. was issued in February 1997 by the Manila, Philippines 
VARO. 




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant attended a RO hearing in October 1996.  
Thereafter, in connection with the contested claim the VARO 
in Manila, Philippines issued an administrative decision in 
February 1997 recognizing J. C. as the veteran's widow and in 
March 1997 advised her of the determination in a supplemental 
statement of the case.  Apparently J. C. resides in the 
Philippines but correspondence to her is directed through S. 
M. who resides in Hawaii and is the guardian of J. C. an 
incompetent.  

In March 1999, the Board sought to have the appellant clarify 
her intentions regarding a Board hearing and her 
representation status.  No response was received from the 
appellant during the 30-day period from the date of the 
letter.  She was advised that if she did not respond it would 
be assumed that her representation would continue as 
previously indicated and that she desired a Board hearing at 
the RO.  It appears that the Board hearing was requested in 
connection with the claim for burial benefits that concerns 
S. M. as a contestant rather than J. C.  This matter is 
discussed in a separate Board decision.

The record does not show clearly that there was compliance 
with contested claims procedures regarding personal hearings.  
The record includes correspondence dated in September 1998 
between the ROs having an interest in the appeal regarding 
the applicable procedures and expressing concern that they 
had not been followed.  Thereafter, the record does not 
appear to include any correspondence indicating that the 
procedures had been addressed with respect to an opportunity 
for J.C. to appear at a personal hearing.  For example, 
correspondence of file directed to J.C. in October 1996 and 
March 1997 does not mention an opportunity for a hearing in 
addition to submitting additional evidence.  Nor did the 
supplemental statement of the case she received clearly 
advise her of her right to a hearing.

To accord full due process, therefore, the claim must be 
remanded to allow to insure compliance with contested claims 
procedures.  In view of the foregoing, the case is REMANDED 
to the RO for the following development:

The RO should insure that the applicable 
contested claims procedures are followed 
to include notice to opposing parties of 
the opportunity for a personal hearing.  
All communications regarding the 
scheduling of any hearings should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The contesting parties need 
take no action until so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



